Exhibit 10.1

 

 

 

 

BUCKEYE GP HOLDINGS L.P.

AMENDED & RESTATED CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

 

 


--------------------------------------------------------------------------------


AMENDED & RESTATED CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

This Amended & Restated Contribution, Conveyance and Assumption Agreement, dated
as of August 9, 2006, is entered into by and among THE LIMITED PARTNERS OF
MAINLINE L.P., a Delaware limited partnership (“MainLine”) listed on Schedule A
hereto (such limited partners, the “Initial Limited Partners”), MAINLINE,
BUCKEYE GP LLC, a Delaware limited liability company (“Buckeye GP”), BUCKEYE GP
HOLDINGS L.P., a Delaware limited partnership (the “Partnership”),  MAINLINE
MANAGEMENT LLC, a Delaware limited liability company (the “General Partner”),
and MAINLINE GP, INC., a Delaware corporation (“MainLine GP”). The above-named
entities are sometimes referred to in this Agreement each as a “Party” and
collectively as the “Parties.”  Capitalized terms used herein will have the
meanings assigned to such terms in Section 1.01.

RECITALS:

WHEREAS, the holders of Class A units in MainLine, including the General
Partner, have formed the Partnership pursuant to the Delaware Revised Uniform
Limited Partnership Act (the “Delaware LP Act”) for the purpose of engaging in
any business activity that is approved by and that lawfully may be conducted by
a limited partnership organized pursuant to the Delaware LP Act, and the General
Partner has formed MainLine GP as a corporation pursuant to the Delaware General
Corporation Law (the “DGCL”) for the purpose of engaging in any business
activity that is approved by and that lawfully may be conducted by a corporation
organized pursuant to the DGCL;

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, each of the following actions have been taken prior to the date hereof:

1.                                       The General Partner and the other
holders of Class A units in MainLine formed the Partnership under the terms of
the Delaware LP Act and the General Partner agreed to contribute $0.10 to the
Partnership in exchange for a 0.01% limited partner interest in the Partnership
and the holders of Class A units in MainLine agreed to contribute $999.90 to the
Partnership in exchange for a 99.99% limited partner interest in the
Partnership.

2.                                       The General Partner formed MainLine GP
as a corporation under the DGCL and contributed $1,000 to MainLine GP in
exchange for all of the stock of MainLine GP.

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the following will occur:

1.                                       The General Partner will convey 1,622
Class A units in MainLine, representing a 0.001% general partner interest, to
MainLine GP as a capital contribution.

2.                                       The MainLine limited partnership
agreement will be amended to convert the General Partner’s remaining general
partner interest in MainLine, represented by 12,973 Class A units in MainLine,
to a limited partner interest.


--------------------------------------------------------------------------------


3.                                       The General Partner will convey its
stock interest in MainLine GP and its limited partner interest in MainLine to
the Partnership in exchange for a non-economic general partner interest in the
Partnership and 1,644 Common Units representing limited partner interests in the
Partnership (“Common Units”).

4.                                       The Initial Limited Partners will
convey their respective interests in MainLine (represented by 145,935,405 Class
A units and 16,216,668 Class B units in MainLine) to the Partnership in exchange
for 16,436,356 Common Units and 1,362,000 Management Units representing limited
partner interests in the Partnership (“Management Units”).

5.                                       Carlyle/Riverstone BPL Holdings II,
L.P., which is one of the Initial Limited Partners and the owner of the General
Partner, will convey 1,186 Common Units to the General Partner, as a capital
contribution, resulting in the General Partner owning 2,830 Common Units,
representing a 0.01% limited partner interest.

6.                                       The Partnership will assume all
obligations of every nature of MainLine, including the obligations of MainLine
under MainLine’s Credit and Guaranty Agreement, dated as of December 17, 2004
(the “Debt”), and MainLine will convey beneficial ownership of all of MainLine’s
cash (both restricted and unrestricted) and the proceeds from termination or
sale of interest rate swaps associated with the Debt, which MainLine will hold
on behalf of, or assign to, the Partnership.

7.                                       Buckeye GP will convey (i) its 1%
general partner interest (collectively with the Holdings GP Interest (as defined
below), the “OLP GP Interests”) in each of Buckeye Pipe Line Company, L.P.,
Laurel Pipe Line Company, L.P., and Everglades Pipe Line Company, L.P., and (ii)
its approximate 1% general partner interest (the “Holdings GP Interest”) in
Buckeye Pipe Line Holdings, L.P., each a Delaware limited partnership, to
MainLine, in consideration of the assumption by MainLine of the OLP GP Interest
Liabilities (as defined herein) and the right to receive the MainLine Interests
pursuant to Section 2.08.

8.                                       MainLine will distribute its interest
in MainLine Sub LLC, a Delaware limited liability company (“MainLine Sub”), to
MainLine GP and the Partnership (in proportion to their respective interests in
MainLine), and MainLine GP will distribute the interest it receives to the
Partnership.

9.                                       The Partnership will convey all of the
limited partner interests in MainLine and all of the stock of MainLine GP to
Buckeye GP as a capital contribution.

10.                                 In connection with the Partnership’s initial
public offering (the “Offering”), the public, through the Underwriters, will
contribute cash to the Partnership in exchange for 10,500,000 Common Units
representing a 37.10% limited partner interest in the Partnership.

11.                                 The outstanding balance of the Debt
($169,976,416.74 in principal and accrued interest as of August 9) will be
retired as follows:  (A) MainLine will apply all of

2


--------------------------------------------------------------------------------




the cash in its interest reserve account to retire a portion and the (B)
Partnership will use a portion of the proceeds from the Offering to retire the
balance.

WHEREAS, following consummation of the transactions contemplated hereby, each of
the following will occur:

1.               The Partnership will retain $1,875,744.00 in its account (from
proceeds of the offering and proceeds from the sale of the interest rate swaps)
for the Partnership to:

(a)                                  Pay outstanding transaction costs
associated with the offering (estimated at $1,375,744); and

(b)                                 Fund working capital of the Partnership
($500,000).

2.                                       Buckeye GP, MainLine and MainLine Sub
will distribute, on behalf of the Partnership, all of their remaining cash
(including any cash beneficially owned by the Partnership but held in MainLine’s
bank accounts and any proceeds received by such entities from the repayment of
the Debt (including proceeds from the sale or termination of interest rate
swaps, hedges and other derivative instruments entered into in connection with
the Debt)) to the Initial Limited Partners and the General Partner, as if they
continued to be holders of Class A and Class B units in MainLine, as follows:

(a)                                  First, $7,660,804 to the former holders of
Class A units, pursuant to Section 3.1(a)(i) and Section 3.1(a)(ii) of the
limited partnership agreement of MainLine, as it existed on the date hereof; and

(b)                                 The balance, if any, in accordance with
Section 3.1(a)(iii) of the limited partnership agreement of MainLine, as it
existed on the date hereof.

3.                                       The Partnership will, following a
reasonable period of time for receipt and processing of invoices (which may
extend for several months), distribute any unused amount of the reserve for
transaction costs associated with the offering (the $1,375,744 referred to
above) to the Initial Limited Partners and the General Partner, as if they
continued to be holders of Class A and Class B units in MainLine, in accordance
with Section 3.1(a)(iii) of the limited partnership agreement of MainLine, as it
existed on the date hereof.

4.                                       Buckeye GP, MainLine and MainLine Sub
will distribute, on behalf of the Partnership, any distributions they receive
from Buckeye Partners, L.P. (“BPL”) or BPL’s partnership operating subsidiaries
in respect of the second quarter of 2006, to the Initial Limited Partners and
the General Partner, as if they continued to be holders of Class A and Class B
units in MainLine, as follows:

(a)                                  First, $6,674,638.50 to the former holders
of Class A units, pursuant to Section 3.1(a)(i) and Section 3.1(a)(ii) of the
limited partnership agreement of MainLine, as it existed on the date hereof; and

3


--------------------------------------------------------------------------------




(b)                                 The balance, if any, in accordance with
Section 3.1(a)(iii) of the limited partnership agreement of MainLine, as it
existed on the date hereof.

5.               The Partnership will distribute the pre-closing portion
(39/92nds) of the total distribution in respect of the 3rd quarter of 2006 to
the Initial Limited Partners and the General Partner, as if they continued to be
holders of Class A and Class B units in MainLine in accordance with Section
3.1(a)(iii) of the limited partnership agreement of MainLine, as it existed on
the date hereof.

The organizational documents of the Parties will be amended and restated as
necessary to reflect the applicable matters set forth above and as contained in
this Agreement.

NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the Parties undertake and agree as follows:


ARTICLE I

DEFINITIONS

Section 1.01                                Terms.  The following defined terms
will have the meanings given below:

“Agreement” means this Contribution, Conveyance and Assumption Agreement.

“Assets” has the meaning set forth in Section 2.06.

“BPL” has the meaning set forth in the Recitals of this Agreement.

“Buckeye GP” has the meaning as set forth in the opening paragraph of this
Agreement.

“Code” means Internal Revenue Code of 1986, as amended.

“Common Units” has the meaning as set forth in the Recitals of this Agreement.

“Debt” has the meaning as set forth in the Recitals of this Agreement.

“Delaware LLC Act” has the meaning as set forth in the Recitals of this
Agreement.

“Delaware LP Act” has the meaning as set forth in the Recitals of this
Agreement.

“DGCL” has the meaning as set forth in the Recitals of this Agreement.

“Effective Time” means 8:00 a.m. prevailing Eastern Time on the date of closing
of the Offering.

4


--------------------------------------------------------------------------------




“General Partner” has the meaning as set forth in the opening paragraph of this
Agreement.

“General Partner’s Interest” has the meaning set forth in Section 2.02.

“Holdings GP Interest” has the meaning as set forth in the Recitals of this
Agreement.

“Initial Limited Partners” has the meaning as set forth in the opening paragraph
of this Agreement.

“Limited Partners’ Interest” has the meaning set forth in Section 2.03.

“Management Units” has the meaning as set forth in the Recitals of this
Agreement.

“MainLine” has the meaning as set forth in the opening paragraph of this
Agreement.

“Mainline GP” has the meaning as set forth in the opening paragraph of this
Agreement.

“MainLine GP Interest” has the meaning set forth in Section 2.01.

“MainLine GP Liabilities” means all liabilities arising out of or related to the
ownership of the general partner interest in MainLine to the extent arising or
accruing on and after the Effective Time, whether known or unknown, accrued or
contingent, and whether or not reflected on the books and records of MainLine or
its affiliates.

“MainLine Interests” means the General Partner’s Interest and the Limited
Partners’ Interest, collectively, comprised of all the limited partner interests
in MainLine and all of the stock of MainLine GP.

“MainLine Interest Liabilities” means all liabilities arising out of or related
to the ownership of the MainLine Interests to the extent arising or accruing on
and after the Effective Time, whether known or unknown, accrued or contingent,
and whether or not reflected on the books and records of MainLine or its
affiliates.

“MainLine Sub” has the meaning as set forth in the Recitals of this Agreement.

“MLP Agreement” means the First Amended and Restated Agreement of Limited
Partnership of the Partnership, as it may be amended, supplemented or restated
from time to time.

“OLP GP Interests” has the meaning set forth in the Recitals of this Agreement.

“OLP GP Interest Liabilities” means all liabilities arising out of or related to
the ownership of the OLP GP Interests, whether known or unknown, accrued or
contingent,

5


--------------------------------------------------------------------------------




and whether or not reflected on the books and records of Buckeye GP or its
affiliates, including, without limitation, the liabilities described on
Exhibit B hereto

“Offering” has the meaning as set forth in the Recitals of this Agreement.

“Partnership” has the meaning as set forth in the opening paragraph of this
Agreement.

“Party” or “Parties” has the meaning as set forth in the opening paragraph of
this Agreement.

“Underwriters” means those the underwriting syndicate as referenced in the
Underwriting Agreement.

“Working Capital Assets” has the meaning as set forth in the Recitals of this
Agreement.


ARTICLE II

CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

Section 2.01                                Contribution of MainLine GP Interest
in MainLine to MainLine GP.  The General Partner hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to MainLine GP,
its successors and assigns, for its and their own use forever, 1,622 Class A
units in MainLine, representing a 0.001% general partner interest (the “MainLine
GP Interest”).  MainLine GP hereby accepts such Class A units as a contribution
to the capital of MainLine GP.  The partners in MainLine hereby agree that the
Amended and Restated Agreement of Limited Partnership of MainLine, dated as of
December 15, 2004, is amended to effect the admission of MainLine GP as general
partner of MainLine and the conversion of the General Partner’s remaining direct
interest in MainLine, represented by 12,973 Class A units in MainLine, to a
limited partner interest and the change of the General Partner from the general
partner of MainLine to a limited partner.

Section 2.02                                Contribution of the General
Partner’s Interest by the General Partner to the Partnership.  The General
Partner hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to the Partnership, its successors and assigns, for its and
their own use forever (i) all of the issued and outstanding stock of MainLine GP
and (ii) 12,973 Class A units in MainLine (collectively, the “General Partner’s
Interest”) in exchange for (a) a non-economic general partner interest in the
Partnership and (b) the issuance of 1,644 Common Units, and the Partnership
hereby accepts the issued and outstanding stock of MainLine GP and the 12,973
Class A units in MainLine as a contribution to the capital of the Partnership.

Section 2.03                                Contribution of the Limited
Partners’ Interests by Initial Limited Partners to the Partnership.  The Initial
Limited Partners severally hereby grant, contribute, bargain, convey, assign,
transfers, set over and deliver to the Partnership, its successors and assigns,
for its and their own use forever, their respective interests in MainLine
(represented by 145,935,405 Class A units and 16,216,668 Class B units in
MainLine, collectively the “Limited Partners’

6


--------------------------------------------------------------------------------




Interest”) in exchange for 16,436,356 Common Units and 1,362,000 Management
Units as follows:

(a)                                  Carlyle/Riverstone BPL Holdings II, L.P.:
contribution of 134,985,405 Class A units in MainLine in exchange for 15,203,083
Common Units;

(b)                                 Eric A. Gustafson: contribution of 400,000
Class A units in MainLine in exchange for 45,051 Common Units and contribution
of 2,432,500 Class B units in MainLine in exchange for 204,300 Management Units;

(c)                                  Brian K. Jury: contribution of 500,000
Class A units in MainLine in exchange for 56,314 Common Units and contribution
of 1,621,667 Class B units in MainLine in exchange for 136,200 Management Units;

(d)                                 Robert. A. Malecky: contribution of 250,000
Class A units in MainLine in exchange for 28,157 Common Units and contribution
of 1,621,667 Class B units in MainLine in exchange for 136,200 Management Units;

(e)                                  Stephen C. Muther: contribution of
1,400,000 Class A units in MainLine in exchange for 157,679 Common Units and
contribution of 3,243,334 Class B units in MainLine in exchange for 272,400
Management Units;

(f)                                    Vance E. Powers: contribution of 50,000
Class A units in MainLine in exchange for 5,631 Common Units and contribution of
810,833 Class B units in MainLine in exchange for 68,100 Management Units;

(g)                                 William H. Shea, Jr.: contribution of
4,865,000 Class B units in MainLine in exchange for 408,600 Management Units;

(h)                                 Trust Under Agreement of Alfred W.
Martinelli dated December 29, 1992, David J. Martinelli Trustee F/B/O David
Martinelli: contribution of 500,000 Class A units in MainLine in exchange for
56,314 Common Units;

(i)                                     Trust Under Agreement of Alfred W.
Martinelli dated December 29, 1992, Susan Martinelli Shea and William H. Shea,
Jr., Trustees F/B/O Susan Martinelli Shea: contribution of 7,750,000 Class A
units in MainLine in exchange for 872,864 Common Units; and

(j)                                     Robert B. Wallace: contribution of
100,000 Class A units in MainLine in exchange for 11,263 Common Units and
contribution of 1,621,667 Class B units in MainLine in exchange for 136,200
Management Units;

and the Partnership hereby accepts such interests in MainLine as a contribution
to the capital of the Partnership.

Section 2.04                                Contribution of Common Units to the
General Partner.  Carlyle/Riverstone BPL Holdings II, L.P. hereby grants,
contributes, bargains, conveys, assigns, transfers, sets over and delivers to
the General Partner, its successors and assigns, for its and their own use
forever,

7


--------------------------------------------------------------------------------


1,186 Common Units, as a capital contribution, and the General Partner hereby
accepts such Common Units as a contribution to the capital of the General
Partner.

Section 2.05                                Assumption of the Obligations of the
Partnership; Conveyance of Ownership of Cash and Proceeds From Sale of Hedges. 
As consideration for the contribution and transfer by the General Partner of the
General Partner’s Interest to the Partnership and the contribution and transfer
of the Limited Partners’ Interest by the Initial Limited Partners to the
Partnership as set forth in Section 2.02 and Section 2.03 above and the
conveyance of ownership of MainLine’s cash, as set forth below, the Partnership
hereby irrevocably and unconditionally undertakes, assumes and agrees to
perform, pay and discharge, and hold MainLine harmless from and indemnify
MainLine against, all of MainLine’s liabilities, including the Debt.  In partial
consideration thereof, MainLine hereby grants, bargains, sells, conveys,
assigns, transfers and delivers beneficial ownership of all cash held by
MainLine, both restricted and unrestricted, and any proceeds it may receive from
sale of the interest rate hedges it now owns, to the Partnership and agrees to
hold such cash in its accounts pending distribution thereof pursuant to Section
2.10.

Section 2.06                                Assignment of OLP Interests.  As
consideration for the assumption by MainLine of the OLP GP Interest Liabilities
pursuant to Section 3.03 and contribution and transfer of the MainLine Interests
by the Partnership to Buckeye GP as set forth in Section 2.08, Buckeye GP hereby
grants, bargains, sells, conveys, assigns, transfers and delivers all of the OLP
GP Interests, together with those assets described on Exhibit A hereto
(collectively with the OLP GP Interests, the “Assets”), to MainLine, and its
successors and assigns, and MainLine hereby accepts the Assets at and as of the
date hereof.

Section 2.07                                Distribution of MainLine Sub. 
MainLine hereby assigns, transfers and distributes (a) to MainLine GP, 0.001% of
the membership interest in MainLine Sub and (b) to the Partnership, the
remaining 99.999% of the membership interest in MainLine Sub, in each case as a
distribution, and MainLine GP and the Partnership hereby accept such membership
interests.  Effective immediately following the transactions contemplated by the
immediately preceding sentence, MainLine GP hereby assigns, transfers and
distributes to the Partnership its 0.001% membership interest in MainLine Sub,
as a distribution, and the Partnership hereby accepts such membership interest.

Section 2.08                                Assignment of MainLine and MainLine
GP to Buckeye GP.  The Partnership hereby grants, bargains, sells, conveys,
assigns, transfers and delivers all of the MainLine Interests to Buckeye GP, and
its successors and assigns, and Buckeye GP hereby accepts such MainLine
Interests as a contribution to the capital of Buckeye GP.

Section 2.09                                Acknowledgment of Public Offering by
the Partnership and Use of Proceeds Therefrom and Cash and Cash Equivalents. 
The Initial Limited Partners and the General Partner acknowledge that the
Partnership is undertaking the Offering, and the application of such funds and
any proceeds from the termination of the interest rate hedges, as described in
the Recitals hereto.  The Partnership will distribute any unused amount of the
reserve for outstanding transaction costs associated with the offering (the
$1,375,744 referred to in the Recitals) to the Initial Limited Partners and the
General Partner, as if they continued to be

8


--------------------------------------------------------------------------------




holders of Class A and Class B units in MainLine, in accordance with Section
3.1(a)(iii) of the limited partnership agreement of MainLine, as it existed on
the date hereof.

Section 2.10                                Distribution to Initial Limited
Partners and General Partner.   Following the repayment of the Debt, MainLine,
Buckeye GP LLC and MainLine Sub will distribute, on behalf of the Partnership,
all of their remaining cash (including any cash beneficially owned by the
Partnership but held in MainLine’s bank accounts) to the Initial Limited
Partners and the General Partner, as if they continued to be holders of Class A
and Class B units in MainLine, as follows:

(a)                                  First, $7,660,804 to the former holders of
Class A units, pursuant to Section 3.1(a)(i) and Section 3.1(a)(ii) of the
limited partnership agreement of MainLine, as it existed on the date hereof; and

(b)                                 The balance, if any, in accordance with
Section 3.1(a)(iii) of the limited partnership agreement of MainLine, as it
existed on the date hereof.

Section 2.11                                Distribution of Cash Received From
Buckeye Partners, L.P. In Respect of Pre-Closing Quarters.  Promptly following
the receipt by Buckeye GP or MainLine Sub of any funds in respect of periods
prior to the closing of the Offering (including any distribution in respect of
the second quarter of 2006 (the “Second Quarter BPL Distribution”)), Buckeye GP,
MainLine Sub and MainLine shall distribute such funds to the Partnership and,
subject to the following Section, the Partnership shall promptly thereafter
distribute such funds to the Initial Limited Partners and the General Partner,
as if they continued to be holders of Class A and Class B units in MainLine, as
follows:


(A)                                  FIRST, $6,674,638.50 TO THE FORMER HOLDERS
OF CLASS A UNITS, PURSUANT TO SECTION 3.1(A)(I) AND SECTION 3.1(A)(II) OF THE
LIMITED PARTNERSHIP AGREEMENT OF MAINLINE, AS IT EXISTED ON THE DATE HEREOF; AND


(B)                                 THE BALANCE, IF ANY, IN ACCORDANCE WITH
SECTION 3.1(A)(III) OF THE LIMITED PARTNERSHIP AGREEMENT OF MAINLINE, AS IT
EXISTED ON THE DATE HEREOF.

Section 2.12                                Offering Closing Bonus.  The Initial
Limited Partners and the General Partner hereby agree that following the closing
of the Offering the Partnership may use up to $2,000,000 of (a) any funds
deposited in reserve accounts pursuant to the documents governing the Debt or
(b) the Second Quarter BPL Distribution or the portion of the Third Quarter
distribution by BPL and its subsidiaries, in order to pay cash bonuses to
officers of Buckeye GP and employees of Buckeye Pipe Line Services Company, as
determined by the General Partner.


ARTICLE III

ASSUMPTIONS OF CERTAIN LIABILITIES

Section 3.01                                Assumption of MainLine GP
Liabilities by MainLine GP.  In connection with, and as consideration for, the
contribution and transfer by the General Partner of the MainLine GP Interest to
MainLine GP as set forth in Section 2.01 above, MainLine GP hereby

9


--------------------------------------------------------------------------------




assumes and agrees to duly and timely pay, perform and discharge the MainLine GP
Liabilities, to the full extent that the General Partner has been heretofore or
would have been in the future obligated to pay, perform and discharge the
MainLine GP Liabilities were it not for the execution and delivery of this
Agreement; provided, however, that said assumption and agreement to duly and
timely pay, perform and discharge the MainLine GP Liabilities will not (a)
increase the obligation of MainLine GP with respect to the MainLine GP
Liabilities beyond that of the General Partner, (b) waive any valid defense that
was available to the General Partner with respect to the MainLine GP Liabilities
or (c) enlarge any rights or remedies of any third party, if any, under any of
the MainLine GP Liabilities.  MainLine GP hereby agrees to indemnify, defend and
hold harmless the General Partner, its successors and assigns, from any and all
costs, liabilities and expense, including court costs and attorneys fees,
arising from or connected with the MainLine GP Liabilities hereby assumed.

Section 3.02                                Assumption of MainLine Interest
Liabilities by the Partnership.  In connection with, and as consideration for,
the contribution and transfer by the General Partner of the General Partner’s
Interest to the Partnership and the contribution and transfer of the Limited
Partners’ Interest by the Initial Limited Partners to the Partnership, as set
forth in Section 2.02 and Section 2.03 above, the Partnership hereby assumes and
agrees to duly and timely pay, perform and discharge the MainLine Interest
Liabilities, to the full extent that the General Partner or the Initial Limited
Partners, as appropriate, have been heretofore or would have been in the future
obligated to pay, perform and discharge the MainLine Interest Liabilities were
it not for the execution and delivery of this Agreement; provided, however, that
said assumption and agreement to duly and timely pay, perform and discharge the
MainLine Interest Liabilities will not (a) increase the obligation of the
Partnership with respect to the MainLine Interest Liabilities beyond that of the
General Partner and the Initial Limited Partners, (b) waive any valid defense
that was available to the General Partner or the Initial Limited Partners, with
respect to the MainLine Interest Liabilities or (c) enlarge any rights or
remedies of any third party, if any, under any of the MainLine Interest
Liabilities.   The Partnership hereby agrees to indemnify, defend and hold
harmless the General Partner and the Initial Limited Partners, their successors
and assigns, from any and all costs, liabilities and expense, including court
costs and attorneys fees, arising from or connected with the MainLine Interest
Liabilities hereby assumed.

Section 3.03                                Assumption of OLP GP Interest
Liabilities by MainLine.  In connection with, and as consideration for, the
contribution and transfer by Buckeye GP of the Assets to MainLine, as set forth
in Section 2.06 above, MainLine hereby assumes and agrees to duly and timely
pay, perform and discharge the OLP GP Interest Liabilities, to the full extent
that Buckeye GP has been heretofore or would have been in the future obligated
to pay, perform and discharge the OLP GP Interest Liabilities were it not for
the execution and delivery of this Agreement; provided, however, that said
assumption and agreement to duly and timely pay, perform and discharge the OLP
GP Interest Liabilities will not (a) increase the obligation of MainLine with
respect to the OLP GP Interest Liabilities beyond that of Buckeye GP, (b) waive
any valid defense that was available to Buckeye GP with respect to the OLP GP
Interests Liabilities or (c) enlarge any rights or remedies of any third party,
if any, under any of the OLP GP Interest Liabilities.  MainLine hereby agrees to
indemnify, defend and hold harmless Buckeye GP, its successors and assigns, from
any and all costs, liabilities and expense, including court costs and attorneys
fees, arising from or connected with the OLP GP Interests hereby assumed.

10


--------------------------------------------------------------------------------





ARTICLE IV

ADDITIONAL TRANSACTIONS

Section 4.01                                Over-Allotment Option.  The Parties
acknowledge that in the event the Underwriters exercise their Over-Allotment
Option, the Partnership will use any net proceeds therefrom to redeem from the
Initial Limited Partners a number of Common Units equal to the number of Common
Units issued upon exercise of the Over-Allotment Option, at a price per Common
Unit equal to the net proceeds per Common Unit received by the Partnership after
the Underwriters’ discount but before other expenses.  The redemption of Common
Units from the Initial Limited Partners will be as follows:

(a)                                  a number of Common Units will be redeemed
from Carlyle/Riverstone BPL Holdings II, L.P. equal to the product obtained by
multiplying the number of Common Units issued upon exercise of the
Over-Allotment Option by 92.50% (15,204,728, being the beneficial ownership of
Carlyle/Riverstone BPL Holdings II, L.P., including those common units owned of
record by the General Partner, divided by 16,438,000, the total number of common
units held by the General Partner and the Initial Limited Partners);

(b)                                 a number of Common Units will be redeemed
from each other Initial Limited Partner, equal to the product obtained by
multiplying the number of Common Units issued upon exercise of the
Over-Allotment Option by a fraction, the numerator of which is the sum of the
number of Common Units held by such Initial Limited Partner, and the denominator
of which is 16,438,000; and

(c)                                  Initial Limited Partners, other than
Carlyle/Riverstone BPL Holdings II, L.P., may assign their obligations to
deliver Common Units pursuant to this Section, in whole or in part, to other
Initial Limited Partners who agree to assume such obligations; provided,
however, that no consideration may be paid to the assigning Initial Limited
Partner for such assignment and no additional consideration will be paid to the
assuming Initial Limited Partner, other than the net proceeds per Common Unit
received by the Partnership multiplied by the number of Common Units delivered
by the assuming Initial Limited Partner.  To the extent an Initial Limited
Partner cannot obtain agreement from another Initial Limited Partner to assume
such first Initial Limited Partner’s obligations hereunder, such first Initial
Limited Partner will remain obligated to deliver its pro rata portion of Common
Units determined in accordance with subsection (b) above.


ARTICLE V

FURTHER ASSURANCES

From time to time after the date hereof, and without any further consideration,
the Parties agree to execute, acknowledge and deliver all such additional deeds,
assignments, bills of sale, conveyances, instruments, notices, releases,
acquittances and other documents, and will do all such other acts and things,
all in accordance with applicable law, as may be necessary or appropriate
(a) more fully to assure that the applicable Parties own all of the properties,
rights,

11


--------------------------------------------------------------------------------




titles, interests, estates, remedies, powers and privileges granted by this
Agreement, or which are intended to be so granted, or (b) more fully and
effectively to vest in the applicable Parties and their respective successors
and assigns beneficial and record title to the interests contributed and
assigned by this Agreement or intended so to be and to more fully and
effectively carry out the purposes and intent of this Agreement.


ARTICLE VI

EFFECTIVE TIME

Notwithstanding anything contained in this Agreement to the contrary, none of
the provisions of ARTICLE II or ARTICLE III of this Agreement will be operative
or have any effect until the Effective Time, at which time all the provisions of
ARTICLE II and ARTICLE III of this Agreement will be effective and operative in
accordance with Section 7.01, without further action by any Party.


ARTICLE VII

MISCELLANEOUS

Section 7.01                                Order of Completion of
Transactions.  The transactions provided for in ARTICLE II of this Agreement
will be completed immediately following the Effective Time in the order set
forth in ARTICLE II of this Agreement, provided that the transactions provided
for in Section 2.09 through 2.12 will be completed after the Effective Time, at
the time determined by the General Partner.  The transactions provided for in
ARTICLE III of this Agreement will be completed simultaneously with the
transactions provided for in ARTICLE II of this Agreement.

Section 7.02                                Acknowledgment and Consent By
MainLine Class A Unitholders.  The Initial Limited Partners and the General
Partner acknowledge that they are receiving Common Units and cash distributions
in satisfaction of their Class A Unpaid Yield and Liquidation Amount (each as
defined in the limited partnership agreement of MainLine, as it existed prior to
the date hereof) and consent to any deviation from the provisions of Section 3.1
of the limited partnership agreement of MainLine, as it existed prior to the
date hereof, provided herein.

Section 7.03                                Costs.  The Partnership will pay all
expenses, fees and costs, including sales, use and similar taxes arising out of
the contributions, conveyances and deliveries to be made hereunder, and will pay
all documentary, filing, recording, transfer, deed and conveyance taxes and fees
required in connection therewith. In addition, the Partnership will be
responsible for all costs, liabilities and expenses (including court costs and
reasonable attorneys’ fees) incurred in connection with the implementation of
any conveyance or delivery pursuant to ARTICLE V of this Agreement.

Section 7.04                                Headings; References;
Interpretation.  All Article and Section headings in this Agreement are for
convenience only and will not be deemed to control or affect the meaning or
construction of any of the provisions hereof.  The words “hereof,” “herein” and
“hereunder” and words of similar import, when used in this Agreement, will refer
to this Agreement as a

12


--------------------------------------------------------------------------------




whole, and not to any particular provision of this Agreement.  All references
herein to Articles and Sections will, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement, respectively.  All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender, will include all other
genders, and the singular will include the plural and vice versa.  The terms
“include,” “includes,” “including” or words of like import will be deemed to be
followed by the words “without limitation.”

Section 7.05                                Successors and Assigns.  This
Agreement will be binding upon and inure to the benefit of the Parties and their
respective successors and assigns.

Section 7.06                                No Third Party Rights.  The
provisions of this Agreement are intended to bind the parties signatory hereto
as to each other and are not intended to and do not create rights in any other
person or confer upon any other person any benefits, rights or remedies, and no
person is or is intended to be a third party beneficiary of any of the
provisions of this Agreement.

Section 7.07                                Counterparts.  This Agreement may be
executed in any number of counterparts, all of which together will constitute
one agreement binding on the Parties.

Section 7.08                                Governing Law.  This Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware without reference to the choice of law principles thereof.

Section 7.09                                Severability.  If any of the
provisions of this Agreement are held by any court of competent jurisdiction to
contravene, or to be invalid under, the laws of any political body having
jurisdiction over the subject matter hereof, such contravention or invalidity
will not invalidate the entire Agreement.  Instead, this Agreement will be
construed as if it did not contain the particular provision or provisions held
to be invalid, and an equitable adjustment will be made and necessary provision
added so as to give effect to the intention of the Parties as expressed in this
Agreement at the time of execution of this Agreement.

Section 7.10                                Amendment or Modification.  This
Agreement may be amended or modified from time to time only by the written
agreement of all the Parties.

Section 7.11                                Integration.  This Agreement and the
instruments referenced herein supersede all previous understandings or
agreements among the Parties, whether oral or written, with respect to its
subject matter.  This document and such instruments contain the entire
understanding of the Parties.  No understanding, representation, promise or
agreement, whether oral or written, is intended to be or will be included in or
form part of this Agreement unless it is contained in a written amendment hereto
executed by the Parties after the date of this Agreement.

Section 7.12                                Deed; Bill of Sale; Assignment.  To
the extent required and permitted by applicable law, this Agreement will also
constitute a “deed,” “bill of sale” or “assignment” of the assets and interests
referenced herein.

13


--------------------------------------------------------------------------------




[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

14


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first written above.

 

 

BUCKEYE GP HOLDINGS L.P.

 

 

 

 

By:

MainLine Management LLC,

 

 

its General Partner

 

By:

 

 

 

 

 

By:

/s/ Robert B. Wallace

 

 

 

Name:

Robert B. Wallace

 

 

Title:

Senior Vice President – Finance and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

BUCKEYE GP LLC

 

 

 

 

 

By:

/s/ Stephen C. Muther

 

 

 

Name:

Stephen C. Muther

 

 

Title:

Senior Vice President –

 

 

 

Administration, General Counsel

 

 

 

and Secretary

 

 

 

 

 

 

 

 

 

MAINLINE MANAGEMENT LLC

 

 

 

 

 

By:

/s/ Robert B. Wallace

 

 

 

Name:

Robert B. Wallace

 

 

Title:

Senior Vice President – Finance and

 

 

 

Chief Financial Officer

 

BUCKEYE GP HOLDINGS L.P.

AMENDED & RESTATED CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

SIGNATURE PAGE


--------------------------------------------------------------------------------




 

MAINLINE GP, INC.

 

 

 

 

 

By:

/s/ Stephen C. Muther

 

 

 

Name:

Stephen C. Muther

 

 

Title:

Senior Vice President –

 

 

 

Administration, General Counsel

 

 

 

and Secretary

 

 

MAINLINE L.P.

 

 

 

 

By:

MainLine Management LLC,

 

 

its General Partner

 

By:

 

 

 

 

 

By:

/s/ Robert B. Wallace

 

 

 

Name:

Robert B. Wallace

 

 

Title:

Senior Vice President – Finance and

 

 

 

Chief Financial Officer

 


--------------------------------------------------------------------------------




 

THE LIMITED PARTNERS OF MAINLINE L.P.

CARLYLE/RIVERSTONE BPL HOLDINGS II, L.P.

 

By:

Carlyle/Riverstone Energy Partners II, L.P.

 

Its General Partner

 

 

 

By: C/R Energy GP II, LLC

 

Its General Partner

 

By:

/s/ David M. Leuschen

 

 

Name: David M. Leuschen

 

 

Title:       Authorized person

 

 

Trust Under Agreement of Alfred W. Martinelli dated December 29, 1992, Susan
Martinelli and William Shea, Jr., Trustees F/B/O Susan Martinelli Shea

Trust Under Agreement of Alfred W. Martinelli dated December 29, 1992, David J.
Martinelli Trustee F/B/O David Martinelli

 

 

/s/ Susan Martinelli Shea

 

/s/ David J. Martinelli

 

Susan Martinelli Shea, Trustee

David J. Martinelli, Trustee

 

 

/s/ William H. Shea, Jr.

 

 

William H. Shea, Jr., Trustee

 

 


--------------------------------------------------------------------------------




 

 

/s/ Stephen C. Muther

 

 

/s/ Brian K. Jury

 

Stephen C. Muther

 

Brian K. Jury

 

 

 

/s/ Eric A. Gustafson

 

 

/s/ Robert B. Wallace

 

Eric A. Gustafson

 

Robert B. Wallace

 

 

 

/s/ Robert A. Malecky

 

 

/s/ Vance E. Powers

 

Robert A. Malecky

 

Vance E. Powers

 

 

 

/s/ William H. Shea, Jr.

 

 

 

William H. Shea, Jr.

 

 

 


--------------------------------------------------------------------------------




SCHEDULE A

 

Limited Partners of MainLine

Unitholder

 

Number of
Class A Units
of MainLine

 

Number of
Class B Units
of MainLine

 

Carlyle/Riverstone BPL Holdings II, L.P.

 

134,985,405

 

—

 

 

 

 

 

 

 

Trust Under Agreement of Alfred W. Martinelli dated December 29, 1992, Susan
Martinelli Shea and William H. Shea, Jr., Trustees F/B/O Susan Martinelli Shea

 

7,750,000

 

 

 

William H. Shea, Jr.

 

—

 

4,865,000

 

Stephen C. Muther

 

1,400,000

 

3,243,334

 

Brian K. Jury

 

500,000

 

1,621,667

 

Trust Under Agreement of Alfred W. Martinelli dated December 29, 1992, David J.
Martinelli, Trustee F/B/O David Martinelli

 

500,000

 

 

 

Eric A. Gustafson

 

400,000

 

2,432,500

 

Robert B. Wallace

 

100,000

 

1,621,667

 

Robert. A. Malecky

 

250,000

 

1,621,667

 

Vance E. Powers

 

50,000

 

810,833

 

 


--------------------------------------------------------------------------------




Exhibit A

 

ASSETS


(A)           THE 1% GENERAL PARTNER INTEREST IN BUCKEYE PIPE LINE COMPANY,
L.P., TOGETHER WITH ALL RIGHT, TITLE AND INTEREST OF BUCKEYE GP IN, TO AND UNDER
THAT CERTAIN AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF BUCKEYE
PIPE LINE COMPANY, L.P., AS AMENDED AND RESTATED AS OF DECEMBER 15, 2004;


(B)           THE 1% GENERAL PARTNER INTEREST IN LAUREL PIPE LINE COMPANY, L.P.,
TOGETHER WITH ALL RIGHT, TITLE AND INTEREST OF BUCKEYE GP IN, TO AND UNDER THAT
CERTAIN AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF LAUREL PIPE
LINE COMPANY, L.P., AS AMENDED AND RESTATED AS OF DECEMBER 15, 2004;


(C)           THE 1% GENERAL PARTNER INTEREST IN EVERGLADES PIPE LINE COMPANY,
L.P., TOGETHER WITH ALL RIGHT, TITLE AND INTEREST OF BUCKEYE GP IN, TO AND UNDER
THAT CERTAIN AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF EVERGLADES
PIPE LINE COMPANY, L.P., AS AMENDED AND RESTATED AS OF DECEMBER 15, 2004;


(D)           THE APPROXIMATE 1% GENERAL PARTNER INTEREST IN BUCKEYE PIPE LINE
HOLDINGS, L.P., TOGETHER WITH ALL RIGHT, TITLE AND INTEREST OF BUCKEYE GP IN, TO
AND UNDER THAT CERTAIN AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
BUCKEYE PIPE LINE HOLDINGS, L.P., AS AMENDED AND RESTATED AS OF DECEMBER 15,
2004;


(E)           ALL RIGHT, TITLE AND INTEREST OF BUCKEYE GP IN, TO AND UNDER THE
MANAGEMENT AGREEMENT, DATED AS OF DECEMBER 15, 2004, BETWEEN BUCKEYE GP AND
BUCKEYE PIPE LINE COMPANY, L.P.;


(F)            ALL RIGHT, TITLE AND INTEREST OF BUCKEYE GP IN, TO AND UNDER THE
MANAGEMENT AGREEMENT, DATED AS OF DECEMBER 15, 2004, BETWEEN BUCKEYE GP AND
LAUREL PIPE LINE COMPANY, L.P.;


(G)           ALL RIGHT, TITLE AND INTEREST OF BUCKEYE GP IN, TO AND UNDER THE
MANAGEMENT AGREEMENT, DATED AS OF DECEMBER 15, 2004, BETWEEN BUCKEYE GP AND
EVERGLADES PIPE LINE COMPANY, L.P.;


(H)           ALL RIGHT, TITLE AND INTEREST OF BUCKEYE GP IN, TO AND UNDER THE
MANAGEMENT AGREEMENT, DATED AS OF DECEMBER 15, 2004, BETWEEN BUCKEYE GP AND
BUCKEYE PIPE LINE HOLDINGS, L.P.;


(I)            ALL GOODWILL OF BUCKEYE GP RELATING TO THE FOREGOING.


--------------------------------------------------------------------------------




EXHIBIT B

LIABILITIES


(A)           ALL LIABILITIES AND OBLIGATIONS OF BUCKEYE GP UNDER THAT CERTAIN
AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF BUCKEYE PIPE LINE
COMPANY, L.P., AS AMENDED AND RESTATED AS OF DECEMBER 15, 2004, ARISING AFTER
THE DATE HEREOF;


(J)            ALL LIABILITIES AND OBLIGATIONS OF BUCKEYE GP UNDER THAT CERTAIN
AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF LAUREL PIPE LINE
COMPANY, L.P., AS AMENDED AND RESTATED AS OF DECEMBER 15, 2004, ARISING AFTER
THE DATE HEREOF;


(K)           ALL LIABILITIES AND OBLIGATIONS OF BUCKEYE GP UNDER THAT CERTAIN
AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF EVERGLADES PIPE LINE
COMPANY, L.P., AS AMENDED AND RESTATED AS OF DECEMBER 15, 2004, ARISING AFTER
THE DATE HEREOF;


(L)            ALL LIABILITIES AND OBLIGATIONS OF BUCKEYE GP UNDER THAT CERTAIN
AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF BUCKEYE PIPE LINE
HOLDINGS, L.P., AS AMENDED AND RESTATED AS OF DECEMBER 15, 2004, ARISING AFTER
THE DATE HEREOF;


(M)          ALL LIABILITIES AND OBLIGATIONS OF BUCKEYE GP UNDER THAT CERTAIN
MANAGEMENT AGREEMENT, DATED AS OF DECEMBER 15, 2004, BETWEEN BUCKEYE GP AND
BUCKEYE PIPE LINE COMPANY, L.P., ARISING AFTER THE DATE HEREOF;


(N)           ALL LIABILITIES AND OBLIGATIONS OF BUCKEYE GP UNDER THAT CERTAIN
MANAGEMENT AGREEMENT, DATED AS OF DECEMBER 15, 2004, BETWEEN BUCKEYE GP AND
LAUREL PIPE LINE COMPANY, L.P., ARISING AFTER THE DATE HEREOF;


(O)           ALL LIABILITIES AND OBLIGATIONS OF BUCKEYE GP UNDER THAT CERTAIN
MANAGEMENT AGREEMENT, DATED AS OF DECEMBER 15, 2004, BETWEEN BUCKEYE GP AND
EVERGLADES PIPE LINE COMPANY, L.P., ARISING AFTER THE DATE HEREOF;


(P)           ALL LIABILITIES AND OBLIGATIONS OF BUCKEYE GP UNDER THAT CERTAIN
MANAGEMENT AGREEMENT, DATED AS OF DECEMBER 15, 2004, BETWEEN BUCKEYE GP AND
BUCKEYE PIPE LINE HOLDINGS, L.P., ARISING AFTER THE DATE HEREOF;


(Q)           ALL LIABILITIES AND OBLIGATIONS OF BUCKEYE GP UNDER THAT CERTAIN
THIRD AMENDED AND RESTATED EXCHANGE AGREEMENT, DATED AS OF DECEMBER 15, 2004,
AMONG BUCKEYE GP, MAINLINE SUB LLC, BUCKEYE PARTNERS, L.P., BUCKEYE PIPE LINE
COMPANY, L.P., LAUREL PIPE LINE COMPANY, L.P., EVERGLADES PIPE LINE COMPANY,
L.P., AND BUCKEYE PIPE LINE HOLDINGS, L.P., ARISING AFTER THE DATE HEREOF, TO
THE EXTENT RELATING TO THE ROLE OF GENERAL PARTNER OF THE OPERATING PARTNERSHIPS
(AS DEFINED THEREIN).


--------------------------------------------------------------------------------